Citation Nr: 9919248	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.

The veteran provided testimony at personal hearings before 
the RO in September 1996, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  The veteran has reported that while he was stationed in 
Cuba he witnessed a corpsman being shot while he was on 
patrol, as well as Cubans infiltrating the base while he was 
on guard duty.

2.  In September 1995, a VA examiner diagnosed the veteran 
with PTSD, which the examiner stated was secondary to the 
veteran's experiences in Cuba as well as to his experiences 
in civilian life.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's psychiatric condition was 
clinically evaluated as normal on his January 1964 enlistment 
examination.  At that time he reported that he had never 
experienced frequent or terrifying nightmares, depression or 
excessive worry, or loss of memory or amnesia.  In May 1964 
he was treated for episodes of "blacking out."  It was 
noted that these episodes could come on without warning, but 
were usually preceded by dizziness and light headedness.  
Diagnostic impression was syncope due to emotional 
immaturity.  Otherwise, the service medical records show no 
treatment for or diagnosis of a psychiatric disorder during 
the veteran's period of active duty.  On examination in 
February 1968 in connection with his release from active 
duty, the veteran's psychiatric condition was clinically 
evaluated as normal.

The veteran's original claim of entitlement to service 
connection for PTSD was received by the RO in August 1995.  
In response to a development letter from the RO, the veteran 
submitted a statement in September 1995 in which he described 
his purported in-service stressors.  He reported that his 
stressors occurred while he was serving in Cuba during the 
Vietnam era.  The veteran recounted one incident that 
reportedly occurred in June 1966.  He reported that he 
witnessed Cubans trying to infiltrate the base while he was 
on guard duty.  Another incident occurred when he was sent 
out with the rest of his battalion to look for Cuban soldiers 
near the base line.  He reported that while on this patrol 
his battalion's corpsman was shot.  The veteran stated that 
he was standing no more than three to five feet from the 
corpsman when this occurred.  Moreover, in addition to these 
specific incidents, the veteran reported that he was stressed 
just being stationed in and performing guard duty in Cuba.  
He emphasized that there was always a possibility that the 
base might be attacked by the Cubans, and that his period of 
service was at the height of the Cold War.  The veteran also 
described his current symptomatology, particularly nightmares 
and grief over the corpsman who was shot.

The veteran also submitted a copy of a newspaper article, 
dated in July 1994, which reported that he had recently 
learned that his unit had received the Meritorious Unit 
Commendation.  It was noted that this was 26 years after the 
veteran was discharged from active duty.  Also, the veteran 
recounted the incident of the Cubans infiltrating the base 
while he was on guard duty.

VA medical records were obtained that covered the period from 
July 1994 to July 1995.  Among other things, these records 
show psychiatric treatment with diagnoses of anxiety disorder 
and adjustment disorder.  These records note that the veteran 
had a lot of medical problems, particularly his knees.

Also on file is a copy of a February 1994 Administrative Law 
Judge Decision by the Social Security Administration (SSA).  
The Administrative Law Judge held that the veteran was 
disabled under the Social Security Act beginning in November 
1991.  The veteran was found to have "severe" impairment 
under this Act due to foot problems, mental disorder, and 
drug abuse.  These impairments were found to prevent the 
veteran from prolonged standing and walking, tolerating 
stress, and maintaining attention and concentration.

The veteran underwent a VA PTSD examination in September 
1995.  The examiner noted that he obtained information from 
the veteran as well as from his current clinical chart.  The 
veteran's claims file was noted to be complete and reliable.  
It was also noted that he received Social Security income for 
anxiety neurosis, polysubstance abuse, and arthritis.  It was 
also noted that the veteran had worked as a Substance Abuse 
Counselor at the Marion VA Medical Center (VAMC) in 1988.  
The veteran reported that during his stay in Cuba, he had 
regular duties where he felt at risk of dying from the 
Cubans, even though no fire was exchanged.  He also reported 
that on one occasion there was a friendly fire that shot a 
"colonel" who was standing 2 to 3 feet from him (the 
veteran).  The veteran reported that he was very depressed at 
the time he witnessed this incident.  The examiner diagnosed 
polysubstance dependence with preference to opioids, alcohol, 
cocaine, cannabis, and nicotine; and PTSD, which the examiner 
stated was secondary to experience in Cuba as well as 
civilian life.  The examiner further stated that the 
veteran's post-traumatic stress was secondary to his 
witnessing trauma such as the killing of a fellow soldier 
near him, as well as being on guard duty, and experiencing 
the fears of death.  However, the veteran had several other 
traumas including being shot and having been robbed which 
occurred after his discharge from active duty.

In a March 1996 rating decision, the RO denied service 
connection for PTSD, among other things.  The RO found that 
all of the necessary criteria stated in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-III R) had not 
been met.  Specifically, the RO found that there was no 
confirmed diagnosis of PTSD, and that the evidence available 
for review was inadequate to establish that a stressful 
experience sufficient to cause PTSD had occurred during his 
military service.  For example, the RO noted that the 
veteran's claimed stressors were general and unverified by 
any service department records.  

The veteran appeal the March 1996 rating decision to the 
Board. 

At his September 1996 personal hearing, the veteran 
reiterated his account of the incidents he experienced while 
stationed in Cuba.  Specifically, the Cuban infiltrators 
coming through the fence at his guard post, and the 
subsequent incident of the corpsman being shot while standing 
next to the veteran.  Among other things, the veteran 
testified that the incident with the corpsman occurred some 
time in March 1966.  The veteran testified that the corpsman 
was shot by another soldier; it was friendly fire.  He also 
stated that he believed the corpsman's name was "Holliday."

Copies of the veteran's service records are on file.  These 
records list the veteran's period of service in Cuba as from 
January to March 1966.  However, the record also contains the 
veteran's various applications for correction of these 
records in which he alleges he had service in Cuba until July 
1966.  As of this writing, no final decision appears in the 
record regarding the veteran's request for correction of his 
records in this matter.  Additionally, chronology reports of 
deployment at Guantanamo Bay, Cuba, show that in March 1966 a 
Battalion controlled operation was conducted to apprehend 
reported infiltrators.  This operation included extensive 
night patrolling/ambushes.  No soldiers were noted as being 
killed, shot, or otherwise injured during this operation.

A new VA PTSD examination was accorded to the veteran in 
March 1997.  The examiner noted the findings of the September 
1995 examination, and that the veteran's PTSD claim had been 
denied because the RO found that the reported stressor was 
not verified.  This examiner noted that the September 1995 
examination diagnosed PTSD.  However, this examiner opined 
that he doubted "very much" that the veteran had PTSD even 
though his stressors were to be verified.  The examiner noted 
that the veteran was jovial, cheerful, and was smiling when 
he described his problems.  It was noted that the veteran did 
report several of the classical PTSD symptoms, but the 
examiner noted that the veteran was reading from his notes 
and that some of the symptoms were questionable in regards to 
his reported stressors.  The examiner stated that the veteran 
enumerated the symptoms like some of the combat veterans from 
Vietnam who claim PTSD but do not have PTSD.  Overall, the 
examiner opined that the veteran's symptoms seem rather 
factitious than real.  The examiner also diagnosed a probable 
personality disorder; alcohol dependence in remission; and 
polysubstance abuse in remission.

Various medical records are on file from the SSA, some of 
which were already of record.  These records include a 
September 1995 mental status evaluation for Social Security 
disability purposes.  At this evaluation, the veteran 
reported that he was enrolled in a class for PTSD at the 
Marion VAMC from experiences in Cuba in 1966.  The veteran 
recounted the incident of the corpsman being killed, and the 
incident where the base was infiltrated by Cubans while he 
was on guard duty.  Diagnoses from this evaluation included 
depressive disorder; PTSD; and personality disorder, NOS 
(passive aggressive/passive dependent, paranoid features).

A VA psychological assessment, an evaluation by a VA social 
worker, and a new VA PTSD examination were accorded to the 
veteran in August 1997.

The August 1997 Report of Psychological Assessment noted that 
the veteran had been filing for increases in service 
connection since 1991, and that records indicated the veteran 
had at least nine different conditions that he had identified 
as service-connected in origin.  His account of his service 
in Cuba was noted, including the shooting of the corpsman.  
However, the examiner noted that the military records of this 
period appeared to reveal that this alleged incident did not 
occur.  It was noted that these records were quite candid in 
places about soldiers being killed and injured in a minefield 
clearing incident, but the accident described by the veteran 
appeared nowhere in the company's reports.  The veteran 
reported that this incident was covered up because the 
Marines Corps has a policy of covering up friendly fire 
fatalities.  The examiner noted that it was significant that 
the corpsman, allegedly name "Holliday," was never seen or 
heard from by anyone after evacuation by helicopter and no 
reports were ever issued as to his eventual fate.  The 
examiner found that the veteran was able to state the 
complete litany of PTSD symptomatology and did so when asked 
what the effects of this incident had been upon him.  When 
asked why he did not seek treatment until thirty years after 
the incident, the veteran stated that he did not really know 
what was wrong and did not identify his problems as PTSD 
until he began to work at the VAMC.  When pointed out that 
the veteran still waited nearly "twelve years" to apply for 
treatment, the veteran stated that he did not know any such 
treatment existed at the time.  The examiner found this 
explanation to be extremely unlikely as the veteran was 
employed by a VAMC at the time which had a treatment program 
for PTSD.  Moreover, the examiner found that the veteran 
showed few signs of being compromised by PTSD symptomatology 
in their clinical interview.  Additionally, the examiner 
noted that the veteran was tested using the MMPI2, and that 
this profile to be significant in that it appeared to 
represent a nearly perfect example of a "faking bad" 
profile.  Based on the results of this profile, the examiner 
opined that it appeared that the veteran may have attempted 
to present the impression of severe psychopathology.  Thus, 
the examiner opined that the possibility of "faking bad" 
might be strongly considered in the present case.  In 
summary, the examiner found that the evidence presented by 
clinical interview, testing, military records, previous 
compensation and pension evaluations, and previous denials of 
claims for PTSD-related service connection by VA seemed to 
present a consistent picture.  Specifically, it appeared that 
the veteran exhibited little if any symptomatology in 
interview setting, has generated an MMPI profile highly 
consistent with profile example of "faking bad," and 
claimed unawareness of PTSD or unawareness that there were 
treatments or a claim available for it while at the same time 
working with veterans in a VA setting.  It was acknowledged 
that the veteran did have a wealth of knowledge concerning 
PTSD symptomatology.  However, the categorical presentation 
of these symptoms and relative lack of distress in discussing 
them seemed to suggest that this knowledge might be more 
clinical than experiential.  Furthermore, the examiner opined 
that the veteran was unlikely to cease in his relentless 
efforts to secure 100 percent service-connected status, and 
the examiner thought that further claims might be 
forthcoming, especially for medically-related disabilities as 
the veteran had expressed his intentions to file them.  
However, the examiner concluded that there appeared to be no 
valid historical data or psychological evidence to support 
the veteran's claim for service connection related to PTSD.

An addendum to the August 1997 VA psychological assessment is 
on file in which the examiner notes that the MMPI2 was 
conducted over a two day period, but within the same span of 
24 hours.  The examiner explained that when the veteran 
finished the MMPI2 he discovered that he had skipped items 
354 and 355, and had carried these answers over to questions 
356 and 357.  As a result, there was mismarking from items 
356 to 567.  The veteran proceeded to correct these errors, 
and finished doing so the following morning.  It was the 
examiner's opinion that these results remained valid, as the 
basic profile was scored from the first 370 items; items 371 
to 567 score the supplementary scales.  Additionally, the 
examiner expressed his belief that there might be some future 
possibility that the veteran might attempt to dispute the 
results of this examination (based on past behavior related 
to the compensation and pension examinations).  The examiner 
stated that the MMPI2 profile appeared to be valid, and that 
the supplementary scales reflected a strong consistency with 
the overall profile when the scoring was completed.

The August 1997 Social Worker report noted that the social 
worker had met with the veteran for two hours, during which 
time the veteran was noted to perspire "much."  However, 
his overall appearance, affect, and mood were found to be 
appropriate.  He had no problems with orientation, and his 
memory seemed good for both recent and remote events.  Also, 
his insight and judgment regarding past substance abuse 
seemed much improved.  The social worker noted that the 
veteran had little "new information" to provide other than 
the number of jobs he had held ranged between 38 and 40.  
Rather, the veteran preferred to focus on what he believed 
had caused his PTSD symptoms, which the social worker noted 
had been covered in the two previous VA examinations and 
other areas in the records provided by the RO.  It was noted 
that the veteran was quite adamant in his belief that he 
deserved "an increase to 100 [percent] service-connection 
compensation for PTSD and physical problems."  The social 
worker informed the veteran that he would need to prove a 
"combat situation" actually did occur, and that he could 
consider utilizing a "locator service" to contact those 
service members who might corroborate the events he had 
described.  

At the August 1997 VA PTSD examination, the examiner noted 
the purpose of the examination was to identify a credible 
stressor as well as an identifiable diagnosis.  The results 
of the previous examinations in September 1995 and March 1997 
were summarized.  The examiner also noted that the veteran 
had been evaluated both by social work and psychology.  It 
was further noted that the impression in the MMPI was that 
the veteran was faking, and that he was not credible despite 
his claim of PTSD symptoms.  The veteran's complaints were 
considered not particularly experiential but based on 
knowledge.  The examiner noted that the current examination 
was performed by himself, as well as another physician.  
Also, it was noted that the information was obtained by 
examining the veteran, reviewing the clinical chart, as well 
as the claims files.  The veteran's account of his service in 
Cuba was also noted.  Based on the foregoing, the examiners 
diagnosed polysubstance dependence with preference to 
alcohol, in complete remission; probable Valium dependence; 
anxiety disorder, not otherwise specified (NOS); antisocial 
personality traits; and various general medical conditions.  
With respect to psychosocial stressors, the examiners found 
that there were no acute events.  The examiners found the 
veteran's enduring circumstances to be moderate, and included 
the diseases noted in their diagnoses of general medical 
conditions.  Moreover, it was the opinion of the examiners 
that the veteran's claims of stressors were probably genuine.  
However, the examiners opined that the degree of these 
stressors were probably mild.  In fact, the examiners found 
it was questionable whether these stressors could elicit 
PTSD.  The examiners noted that the veteran had a long 
history of anxiety, and that he was receiving Social Security 
disability for anxiety.  It was also noted that that he was 
followed up by outpatient psychiatry and was diagnosed with 
anxiety.  Additionally, he was receiving anti-anxiety 
medications, namely Valium and Mellaril with some sedation.  
Further, the clinical chart did not indicate any complaint of 
PTSD during the past year.  It was noted that prior to that 
it was mentioned occasionally with flashbacks and nightmares.  
The examiners opined that some of the veteran's symptoms 
might be genuine regarding dreams of events occurring in 
Cuba.  However, the examiners opined that the veteran's 
irritability and anger, as well as his detachment from 
others, could well be related to his personality traits.  
Regardless of whether the trauma was existent, the symptoms 
did not satisfy the full criteria for PTSD at that time.  The 
examiners also opined that the veteran should be advised to 
go to the clinic for withdrawal from Valium as it was an 
addictive substance, and the veteran had a history of 
polysubstance dependence.  The claim of psychiatric symptoms 
did not seem to impair the veteran's occupational functioning 
as it was probably related to his lack of mobility and his 
physical ailments.  Finally, it was noted that the veteran 
was advised to find other Marines who witnessed the in-
service incident to confirm the presence of his trauma.

In December 1997, the RO received a statement from Sergeant 
Major J. L. Houle, which was dated in November 1997.  Sgt. 
Maj. Houle reported that he was currently the Sergeant Major 
of Marine Corps Base, Camp Lejeune, North Carolina.  More 
importantly, Sgt. Maj. Houle stated that he had served with 
the veteran in Cuba in 1966, and confirmed the incident 
involving the corpsman being shot by friendly fire.  

The veteran subsequently submitted a copy of a certificate 
from the United States Marines Corps, United States Naval 
Base in Guantanamo Bay, Cuba.  This certificate was awarded 
to the veteran for successfully completing a three day 
reconnaissance and combat patrol at Guantanamo Bay, Cuba, 
thus enhancing the safety and security of the naval base.  It 
is noted that this certificate is dated in March 1966.

In February 1999, an additional statement was received from 
Sgt. Maj. Houle, along with a biography of his service with 
the United States Marine Corps.  It is noted that no specific 
mention was made in this biography of Sgt. Maj. Houle's 
service in Cuba.  In this new statement, Sgt. Maj. Houle 
stated that he was currently the Sergeant Major of Fleet 
Forces, Atlantic, Norfolk, Virginia.  Sgt. Maj. Houle 
reiterated that he served in Cuba with the veteran, that the 
performed combat and reconnaissance patrol duty, and that a 
corpsman was wounded by friendly fire.

In a February 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
PTSD.  The RO noted that whether or not the veteran's 
stressors were stressing enough to give rise to PTSD was a 
medical decision which was the responsibility of the 
examining physician.  The last VA examination in August 1997 
found that the veteran's stressors, although genuine, were 
mild.  The RO also stated that the veteran did not have a 
diagnosis of PTSD.

At his March 1999 personal hearing, the veteran testified 
about his reported in-service stressors of the Cuban 
infiltrators, and the shooting of the corpsman.  The veteran 
also testified about the stress and fear he experienced while 
performing guard duty in Cuba.  It was also contended that 
the veteran had satisfied the requirements for a diagnosis of 
PTSD under DSM-IV.  

Additional VA medical records were obtained in conjunction 
with this claim that show psychiatric treatment for the 
veteran.  Of note is the fact that these records include 
assessments of PTSD in December 1997, March 1998, and July 
1998.


Legal Criteria.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) (to be codified at 38 C.F.R. 
§ 3.304(f) effective March 7, 1997, the date of the Court's 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  
38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.

The Board notes that when this case began in 1995, the VA 
regulations relating to mental disorders in general had 
adopted the nomenclature of the 1987 edition (third edition, 
revised) of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III-R).  However, the DSM had been revised in 
1994 (DSM IV, the fourth edition).  On October 8, 1996, VA 
issued a final rule amending that portion of its Schedule for 
Rating Disabilities pertaining to mental disorders.  61 Fed. 
Reg. 52,695 (Oct. 8, 1996); see also 60 Fed. Reg. 54,826 
(Oct. 26, 1995).  The revised regulations took effect on 
November 7, 1996, and specifically adopted DSM-IV as the 
basis for the nomenclature of the rating schedule for mental 
disorders.  61 Fed. Reg. 52,700 (Nov. 1996 amendments) 
[hereinafter (Nov 96 amends)].  Cohen, 10 Vet. App. at 139.

The DSM-III-R PTSD criteria incorporated by the Manual M21-1 
at the time VA adjudication of this case began state that an 
essential feature of a diagnosis of PTSD is the development 
of characteristic symptoms following an "event that is 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone, e.g., serious threat 
to one's life or physical integrity; . . . or seeing another 
person seriously injured or killed as the result of an 
accident or physical violence."  DSM-III-R at 247-48; Zarycki 
v. Brown, 6 Vet. App. at 99.  However, the diagnostic 
criteria for a stressor now in effect for VA adjudication 
under DSM-IV differ substantially from those in DSM-III-R.  
Under DSM-IV, there is no longer the requirement that the 
stressor be "outside the range of usual human experience" and 
be "markedly distressing to almost anyone".  DSM-IV instead 
requires that the person's response to the stressor involve 
intense fear, helplessness, or horror.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen at 141.

In view of the subjective nature of the DSM-IV criteria for 
assessing the sufficiency of a PTSD stressor, the question of 
the sufficiency of the asserted stressors, in terms of DSM- 
IV's two requirements, is a medical question requiring 
examination and assessment of the veteran by a mental-health 
professional.  Cohen at 142.  The Court held in Cohen that VA 
adjudicators could no longer determine the sufficiency of a 
stressor to induce PTSD and that the sufficiency of a 
stressor was presumed by a diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for PTSD.  The veteran's account of his 
purported in-service stressors is presumed credible for the 
purpose of determining whether his claim is well-grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (2996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Moreover, the veteran has submitted 
supporting evidence that tend to confirm that these stressors 
actually occurred.  This evidence includes the statements 
from Sgt. Maj. Houle, as well as the March 1966 certificate 
from the Marines Corps, United States Naval Base in 
Guantanamo Bay, Cuba.  The requisite medical diagnosis and 
nexus opinion is provided by the September 1995 VA examiner's 
diagnosis of PTSD, which the examiner stated was secondary to 
experience in Cuba as well as civilian life.  Thus, the claim 
is well-grounded.  See Caluza at 506.

However, adjudication of the veteran's claim of service 
connection for PTSD does not end with the finding that the 
case is well-grounded.  As stated above, in determining that 
the veteran's claim is well-grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed. However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

In the instant case, the Board notes that the conclusions of 
the March 1997 VA PTSD examiner, and the August 1997 VA 
psychological assessment reflect a conclusion that the 
veteran is faking his PTSD.  Furthermore, the August 1997 VA 
PTSD examiners found that although the veteran's claimed in-
service stressors were probably genuine, they opined that the 
degree of these stressors were probably mild and that it was 
questionable whether these stressors could elicit PTSD.  
However, these conclusions were made prior to receipt of the 
March 1966 certificate and the statements from Sgt. Maj. 
Houle which tend to confirm the claimed stressors.  Since no 
such evidence was on file at the time of these evaluations, 
the Board is of the opinion that a new examination would be 
helpful for a fair and full adjudication of the veteran's 
claim.  This finding is supported by the fact that even 
though the August 1997 VA PTSD examiners found the veteran's 
purported stressors to probably be genuine, they recommended 
that the veteran obtain statements from fellow marines who 
could confirm his purported stressors.  Consequently, the 
Board finds that the lack of such evidence did have some 
impact on the overall conclusions of the VA examiners.  It is 
also noted that the veteran's attorney, in a March 1999 
statement, contended that the duty to assist required that 
the RO send the veteran for an examination by a doctor who 
had not previously examined the veteran.  Further, it was 
contended that this doctor should be advised that a verified 
stressor had been established and to render an opinion as to 
the existence of the veteran's PTSD.

For the reasons stated above, the Board concludes that a 
remand is required in the instant case.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.


REMAND

For the reasons stated above, this case is REMANDED for the 
following.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
problems.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine whether the 
veteran meets the DSM-IV criteria for a 
diagnosis of PTSD and, if so, whether 
this disorder is due to a stressor to 
which he was exposed during his military 
service.  The claims folder must be made 
available to the examiner prior to the 
examination.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, the examiner should be 
instructed that the only stressor events 
which may be considered are the veteran's 
account of witnessing a corpsman being 
shot and Cubans infiltrating the base at 
Guantanamo Bay, Cuba.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must specify which 
stressor(s) is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

